Hamer, J.,
dissenting.
Appellant is the owner of the southeast quarter of section 32, township 9, range 3 east, in Seward county. He has owned the land, as it is claimed, for more than' 20 years. The west fork of the Blue river runs through it. It is claimed there is plenty of water in that stream for power purposes, as also for domestic use. The appellant undertook to make use of the water in the west fork for irrigation and poAver purposes. A certificate of appropriation seems to have been issued to Kersenbrock by the state board of irrigation May 20, 1907. Proof seems to have been submitted November 20, 1900, and the application had been made on the 16th day of March, 1898. The first application was No. 211. On December 20, 1895, Kersenbrock filed a second application, No. 214.. This seems to have been granted by the board, and gave him the right to use 105 cubic feet a second for power purposes, and the right to build a dam five feet above low-water mark upon his land. In September preceding the applications, Kersenbrock built a substantial dam across the west fork of the Blue river at the point designated, and installed a large amount of machinery, pumps and reservoirs, said to have cost him in all about $8,000. He constructed reservoirs, flumes, and pumps and power-house. It is claimed by the appellant that certificate No. 318, of date May 20, 1907, gives an undisputed right to construct the dam and make a beneficial use of the waters for the purposes set forth in the application. It is claimed that the appellant has expended about $9,000 in the improvement mentioned, and it is alleged that he intends to continue the prosecution of his work; that, while the dam is out of repair, he is ready to repair it, and to replace in his powerhouse machinery designed to aid in the prosecution of his work; that he intends to further develop the work that he has begun.
On the 3d day of January, 1912, the Blue River Power Company filed an application before the state board of irrigation, drainage and highways for the right to use 100 *414cubic feet of water a second out of tbe west fork of the Blue river, and upon the same site covered by the above applications of the appellant, Nos; 211 and .214. On February 13, 1912, a notice was served upon the appellant, Kersenbroek, citing him to appear on March 16 and show cause why his rights under the above application should not have been canceled. Kersenbroek appeared. A series o.f hearings were had. Ultimately the board made an order canceling Kersenbrock’s rights. He then appealed to the district court for Seward county. That court rendered a decree against him. He has appealed to this court from the decree of the district court for Seward county. Section 6797 Ann. St. 1911, provided, before its repeal; “All appropriations for water must be for some beneficial or useful purpose, and when the appropriator or his successor in interest ceases to use it for such purpose the right ceases.”
On the 4th day of April, 1911, this statute was amended, and its substance so changed as to provide that immediately upon the passage and approval of this act, or as soon as possible, and as often thereafter as shall be necessary, it shall be the duty of the state board to examine into the condition of every water appropriation within this state, either by its secretary, assistant secretary, or superintendents, and into the condition of all ditches and canals constructed or partially constructed within the state of Nebraska. There is a further provision that a report shall be made, and that, if it shall appear that any water appropriation has not been used for a beneficial purpose for more than three years, then the state board shall appoint a place and time of hearing, and shall serve notice upon the person, association or corporation owning such water appropriation, or owning such ditch or canal, or other diverting works, to show cause by such time why the water appropriation should not be declared forfeited and annulled ; also that such notice shall be served upon the landowners under such appropriation ditch or canal. It is urged that before the enactment of this statute there was no specific statute of limitations fixing the time within *415which appropriators of water should make beneficial use for the purpose indicated in their applications. It is contended with much force that the grants heretofore issued cannot be set aside for non-user, or for any other cause until the appropriators are given their day in court. It is said that the legislature fixed a time in the enactment within which appropriators must make a beneficial use of waters under their applications, and a. tribunal in which the appropriator has a right to be heard. It is objected that the legislature attempted to enact a statute of limitations, and to make it “effective immediately.” I do not think this can be done. Prior to the passage of this act it Avas possible for the appropriator to make an application for the water and to apply it as best he could. This statute should be construed in the light of the circumstances and all the facts. The irrigators in this state are generally in a neAV section of the state, and they are not able to do what the appropriator did in this case — spend $9,000 in the development of his plant. If the irrigator indicates his good faith by the construction of a dam and ditch and a pump, or other means of diversion, he ought to have a fair opportunity to complete his plant, and his property should not be summarily taken away from him, I am unable to agree with the majority opinion that the state board of irrigation, drainage and highways has the power to at once cancel the appropriator’s right because he has been slow to develop his property, or because he has been unfortunate in having his dam swept away by a flood. In any event there should be a statute of limitations. No such statute has been passed.
There should be a hearing before a court. The state board of irrigation is not a court under our constitution, and does not have authority to deprive any man of his property.
In Whiffin v. Higgenbotham, 80 Neb. 468, it is said in the syllabus: “Section 242 of the revenue act of 1903 (Comp. St., ch. 77, art. I) saves to the parties purchasing-land at tax sales held prior to the passage of that act all rights, vested or otherwise, extended to them by the stat*416ute in force when the purchase was made.” The principle declared in that case is certainly applicable to this one. Whatever right the appellant had prior to the passage of this new act he still has until it is taken away from him by a hearing in a court, and after the period provided by a reasonable statute of limitations has expired. While the statute of limitations may be changed, there must be such a statute, and the period fixed must be reasonable. In the body of the opinion in the Whiffin case it is said: “We cannot presume that the legislature passed a meaningless statute, and the only force which this section can have is to save to the plaintiff and others in his position every right given him by the old revenue law.”
In Vance v. Vance, 108 U. S. 514, Mr. Justice Miller, delivering the opinion of the court, said that the time given for the act to be done must be a reasonable time. The right of a water appropriator is, and ought to be, quite as substantial as the right of the owner of the legal title to real estate.
In Farmers Canal Co. v. Frank, 72 Neb. 136, it is said in paragraph four of the syllabus: “Non-user must be continued for a time equal to the statutory limitation upon actions to recover the possession of real property, in order to lose the rigiit of appropriation.” In paragraph three of the same syllabus it is said: “Under the facts in this case, held, that the right of the Farmers Canal Company and its successor, Roberts Walker, to the appropriation of water awarded under the adjudication of the state board of irrigation has not been lost by abandonment.” It will be remembered in that case the work covered a long period of time. Under the rule laid down in that case, the . appellant in this case, up to the time of the passage of the new act, was in quite as good condition as the successful litigant in the Frank case. Shall the courts protect a litigant in such a case as the Frank case, while the legislature legislates another litigant out of existence in such a case as the present one? The similarity of the cases as to time is apparent. It is the difference in results *417that tends to demonstrate a condition not readily understood.
The new statute seems to add three years’ time within which Kersenbrock may make a beneficial use of the water under his rights. I am wholly unable to agree with the majority opinion. It seems to authorize the destruction of substantial property rights without a proper hearing.